United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0578
Issued: October 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 16, 2015 appellant, through counsel, filed a timely appeal from August 6
and 29, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established permanent impairment of her left
lower extremity impairment related to her accepted injuries thereby warranting a schedule award;
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

and (2) whether appellant met her burden of proof to establish disability for the period
January 18, 2009 through March 10, 2013 causally related to her accepted work injury.
On appeal, counsel contends that there is a conflict of medical evidence between
appellant’s physician, Dr. Arthur Becan, an orthopedic surgeon, and OWCP’s second opinion
physician, Dr. Stanley Askin, a Board-certified orthopedic surgeon, concerning the percentage of
appellant’s left lower extremity impairment. He further contends that the medical evidence of
record is sufficient to establish residuals of her employment injuries.
FACTUAL HISTORY
OWCP accepted that on June 28, 2006 appellant, then a 41-year-old mail carrier,
sustained a left knee and leg sprain and a left calf gastrocnemius muscle tear as a result of
walking and climbing steps in the performance of duty.
On November 5, 2008 appellant, through counsel, filed a claim for a schedule award
(Form CA-7) and submitted a July 3, 2008 report from Dr. Becan who determined, following a
physical examination and review of the history of injury, that appellant had 20 percent
permanent impairment of the left lower extremity based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter, A.M.A.,
Guides).
Appellant, through counsel, also filed a claim for compensation (Form CA-7) for the
period January 18, 2009 through March 10, 2013 and submitted an August 19, 2011 report from
Dr. Laura Ross, a Board-certified orthopedic surgeon. Dr. Ross noted that appellant had been
injured at work on June 28, 2006 while climbing steps with a full bag of mail. She reported
results from a magnetic resonance imaging (MRI) scan which showed that there was a tear of the
gastrocnemius muscle. Dr. Ross diagnosed anteromedial tear of the gastrocnemius muscle of the
left calf and opined that appellant was at maximum medical improvement (MMI). She advised
that appellant should continue with her permanent modified restrictions at work and did not
recommend any other changes.
In a July 13, 2011 letter, OWCP requested additional medical evidence establishing
appellant’s disability for work during the period claimed and afforded her 30 days to respond to
its inquiries.
By letter dated April 10, 2013, OWCP notified appellant that its schedule award
requirements had changed effective May 1, 2009 and now required that all permanent
impairment determinations be completed according to the sixth edition of the A.M.A., Guides. It
afforded her 30 days to submit an additional schedule award report based on the sixth edition of
the A.M.A., Guides. No further evidence was received.
In a decision dated May 15, 2013, OWCP denied appellant’s schedule award claim
finding that the medical evidence failed to establish a ratable impairment of a scheduled member
under the sixth edition of the A.M.A., Guides.
On May 23, 2013 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative and submitted reports dated April 26 and June 21, 2013 from Dr. Ross
2

who found that appellant still had some residual pain, but did not recommend any further
treatment. Dr. Ross found limited range of motion of her left calf and advised that appellant
should continue with current restrictions at work.
By decision dated August 2, 2013, an OWCP hearing representative found that the case
was not in posture for a hearing and set aside the prior decision, remanding the case for further
medical development. She noted that OWCP had already received a rating from Dr. Becan
supporting injury-related permanent impairment and that this warranted further development by
OWCP as to a rating under the sixth edition.
In a June 30, 2013 report, Dr. Ross reiterated her diagnosis and found appellant able to
return to work on August 26, 2011 with the following restrictions: no more than three hours of
sitting, standing, walking, standing and twisting, and reaching above the shoulder; no more than
six hours of bending, pushing, and pulling; no more than one hour of driving and kneeling.
OWCP referred appellant to Dr. Askin for a second opinion evaluation to determine
whether appellant continued to be disabled from work due to her accepted condition and whether
she had any permanent impairment due to the accepted work injuries. In an August 30, 2013
report, Dr. Askin reviewed appellant’s medical history, records, and a statement of accepted facts
and provided findings from a physical examination of appellant. He found that she had no
objectively determinable injury-related imperfections and no permanent impairment. Dr. Askin
opined that appellant’s employment-related conditions had resolved without residuals. He noted
that there was no work-related impairment or limitation that would preclude appellant’s
assumption of employment activities referable to the accepted injury. Dr. Askin concluded that
the date of MMI was August 19, 2011. In a December 5, 2013 addendum report, he reiterated
that appellant’s accepted conditions had fully resolved and her clinical presentation reflected no
ratable impairment. Dr. Askin found that appellant had no significant objective abnormal
findings of muscle or tendon injury and determined that she had no ratable impairment according
to the sixth edition of the A.M.A., Guides.
On December 14, 2013 OWCP’s medical adviser Dr. Andrew Merola, a Board-certified
orthopedic surgeon, reviewed the evidence of record and found that there were no physical
sequelae to document a schedule award. He summarily concurred with Dr. Askin that there was
no ratable impairment of the left lower extremity and determined that the date of MMI was
December 5, 2013, the date of Dr. Askin’s second opinion examination.
By decision dated January 6, 2014, OWCP denied appellant’s schedule award claim
finding that the medical evidence failed to establish a ratable impairment of a scheduled member.
On January 13, 2014 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative regarding the January 6, 2014 decision, which was held on
June 12, 2014.
By decision dated August 6, 2014, OWCP also denied appellant’s claim for disability for
the period January 18, 2009 through March 10, 2013 finding that the medical evidence submitted
was insufficient to support disability due to the employment injuries.

3

By decision dated August 29, 2014, OWCP’s hearing representative affirmed the
January 6, 2014 schedule award decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim, including that he or she sustained an injury in the
performance of duty as alleged and that an employment injury contributed to the permanent
impairment for which schedule award compensation is alleged.3
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7 The medical evidence required to establish a causal
relationship is rationalized medical opinion evidence. Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
The Board finds that this issue is not in posture for a decision. Following an August 2,
2013 hearing representative decision, OWCP referred appellant to Dr. Askin for a second

3

See Bobbie F. Cowart, 55 ECAB 476 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant had not established that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700, Exhibit 1 (January 2010).
8

See Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

4

opinion evaluation to determine whether she had any permanent impairment due to the accepted
work injuries.
In an August 30, 2013 report, Dr. Askin made physical examination findings and
responded to four questions from the claims examiner relating to completion of an impairment
rating for an accepted left lower extremity injury. In his physical examination, he found that
appellant had no objectively determinable injury-related imperfections and no permanent
impairment. While Dr. Askin was asked to perform a rating of impairment pursuant to the sixth
edition and provide detailed measurements followed by an explanation of the basis under the
sixth edition for his impairment rating, he responded that he did not find anything wrong with
appellant referable to the June 28, 2006 occurrence and that she therefore has no objectively
determinable injury and no permanent impairment. In lieu of completing an attached permanent
impairment worksheet he concluded that “there is absolutely nothing wrong with appellant from
a physical standpoint.”
Following receipt of his initial second opinion report, OWCP contacted Dr. Askin and
requested that he review additional questions and provide detailed responses in a supplemental
report, using medical rationale, to explain how he arrived at his conclusion with supportive
references to the sixth edition of the A.M.A., Guides. The claims examiner specifically
instructed that his supplemental report must include citation to detailed measurements and tables
used to arrive at his findings regarding the nature and extent of permanent impairment to the left
lower extremity. In a December 5, 2013 addendum report, Dr. Askin again reiterated that
appellant’s accepted conditions had fully resolved and that her clinical presentation reflected no
ratable impairment. He provided no citation to the sixth edition of the A.M.A., Guides or
specific measurements taken in the course of his physical examination. Rather, Dr. Askin again
noted that there is absolutely nothing wrong with appellant from a physical standpoint.
The Board finds that this issue is not in posture for a decision as Dr. Askin did not
adequately address the nature and extent of permanent impairment causally related to the
accepted left lower extremity condition. On remand, OWCP should refer appellant to a second
opinion physician for resolution of the medical issues relating to the nature and extent of
permanent impairment, if any.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden to establish entitlement to
compensation, OWCP shares the responsibility in the development of the evidence to see that
justice is done.9 Once OWCP undertakes development of the record, it must do a complete job
in procuring medical evidence that will resolve the relevant issues in the case.10 When OWCP
selects a physician for an opinion on the nature and extent of permanent impairment it has an
obligation to secure, if necessary, clarification of the physician’s report and to have a proper
evaluation made.11 Because it referred appellant to a second opinion physician, it has the
9

Richard Kendall, 43 ECAB 790 (1992).

10

Phillip L. Barnes, 55 ECAB 426, 441 (2004).

11

Alva L. Brothers, Jr., 32 ECAB 812 (1981).

5

responsibility to obtain a report that will resolve the issues of the nature and extent of permanent
impairment causally related to the accepted work injury.12
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.” This meaning, for brevity, is expressed as disability for work.
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury. Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable probative and substantial
medical evidence.
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she was disabled for the period
January 18, 2009 through March 10, 2013 causally related to her employment injuries. While
OWCP accepted that she sustained a left knee and leg sprain and a left calf gastrocnemius
muscle tear, appellant bears the burden of proof to establish through medical evidence that she
was disabled during the claimed time periods and that her disability was causally related to her
accepted injuries. The Board finds that she submitted no rationalized medical evidence
explaining how the employment injuries materially worsened or aggravated her medical
conditions and caused her to be disabled for work for the period January 18, 2009 through
March 10, 2013.
In her reports Dr. Ross diagnosed anteromedial tear of the gastrocnemius muscle of the
left calf and opined that appellant was at maximum medical improvement. She found that
appellant had limited range of motion of her left calf and indicated that appellant still had some
residual pain, but did not recommend any further treatment. Dr. Ross advised that appellant
should continue on her permanent modified restrictions at work and did not recommend any
other changes. In a report dated June 30, 2013, she reiterated her diagnosis and indicated that
12

See Ramon K. Farrin, Jr., 39 ECAB 736 (1988).

6

appellant was advised that she was able to return to work with restrictions on August 26, 2011.
As Dr. Ross failed to offer any probative medical opinion on whether appellant was disabled on
the dates at issue due to her accepted conditions, her reports are of diminished probative value.
Thus, the Board finds that the reports from Dr. Ross are insufficient to establish appellant’s
claim for compensation.
Appellant has not submitted any rationalized medical evidence establishing that she was
disabled for the period January 18, 2009 through March 10, 2013 causally related to the accepted
employment injuries. Thus, she has not met her burden of proof to establish that she is entitled
to compensation for any disability.
On appeal, counsel contends that the medical evidence of record is sufficient to establish
that appellant continues to suffer residuals of her employment injuries. Based on the findings
and reasoning stated above, the Board finds counsel’s argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that this matter is not in posture for a decision regarding the nature and
extent of appellant’s permanent impairment. The Board further finds that appellant has not met
her burden of proof to establish disability for the period January 18, 2009 through March 10,
2013 causally related to her accepted left lower extremity condition.

7

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision. It is further ordered that the August 6, 2014 decision of OWCP is
affirmed.
Issued: October 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

